DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/310,860 filed on August 27, 2021. Claims 1-20 are subject to examination.

Claim Interpretations

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. –An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is/are: a capacitive element and resistive element in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. Claim 6 recites "two transistors serially coupled between a first potential and a second potential" (line 2). It is not clear which terminal (gate, source and/or drain?) of said transistors is being connected between said potentials. Hence, renders claim 6 and its dependent claim indefinite. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
8.	Claims 1-5, 8-9, 11-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttner (US 2016/0173269 A1), in view of Sasaki (US 2007/0194963 A1) and in further view of Wong (US 2019/0036541 A1).

Regarding claims 1 & 11, Kuttner teaches a digital-to-analog converter (Figure 2: 200 “DAC”) comprising a plurality of digital-to-analog converter cells (Figures 2-3: 208 “cell array”) coupled to an output node of the digital-to-analog converter (Figure 2: 210 “OUT”), wherein at least one of the plurality of digital-to-analog converter cells comprises: a capacitive element configured to provide an analog output signal of the digital-to-analog converter cell to the output node (Figure 3: 324/326 “capacitor”); an inverter circuit coupled to the capacitive element, (Figure 3: 318/320 “inverter”) wherein the inverter circuit is configured to generate an inverter signal for the capacitive element based on an oscillation signal (Figure 3: 302/306 “LO”). Kuttner further teaches, with regard to claim 11, a second capacitive element (Figure 3: 324/326 “capacitor”) and a second inverter circuit (Figure 3: 318/320 “inverter”). Although Kuttner teaches a DAC cell with a capacitor coupled with an inverter, Kuttner does not explicitly disclose a resistive element coupled to the inverter circuit and the capacitive element, wherein a resistance of the resistive element is at least 50Ω. In a related field of endeavor, Sasaki discloses a resistive element coupled to the inverter circuit and the capacitive element (Figure 6: 53B/56B & Paragraph 28: D/A converter including a plural current cells). Sasaki further discloses, with regard to claim 11, a second resistive element (Figure 6: 53B/56B). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kuttner’s DAC to include a resistor coupled to an inverter and a capacitor as in Sasaki. One of ordinary skill in the art would be motivated to do so to improve glitches and settling times of the D/A converter, Paragraph 20. Although the above combination teaches resistors, the combination does not explicitly disclose wherein a resistance of the resistive element is at least 50Ω. In related field of endeavor, Wong discloses wherein a resistance of the resistive element is at least 50Ω (Figure 3: “Rp”, Paragraph 17: DAC system & Paragraph 64: resistor values of the Rp are adjusted). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify combination’s DAC to include an adjusted (at least 50 ohms) resistor as in Wong. One of ordinary skill in the art would be motivated to do so to achieve termination of the DAC driver circuit, Paragraph 64. 

Regarding claim 2, the combination of Kuttner, Sasaki and Wong teaches the digital-to-analog converter of claim 1. In addition, Wong discloses wherein the resistance of the resistive element is at least 500Ω (Figure 3: “Rp”, Paragraph 17: DAC system & Paragraph 64: resistor values of the Rp are adjusted).
 
Regarding claim 3, Wong further discloses wherein the resistive element is a thin film resistor (Figure 3: “Rp”, Paragraph 17: DAC system & Paragraph 26: compact implementation).  

Regarding claim 4, Wong also discloses wherein the resistive element is a polysilicon resistor (Figure 3: “Rp”, Paragraph 17: DAC system & Paragraph 26: compact implementation).  

Regarding claim 5, the combination of Kuttner, Sasaki and Wong teaches the digital-to-analog converter of claim 1. In addition, Sasaki discloses wherein the resistive element is a transistor (Figure 1: 33 “transistor”), and wherein a control gate of the transistor is configured to receive a control signal for adjusting a resistance between an input gate and an output gate of the transistor (Figure 1: 33 “SEL2”).  

Regarding claim 8, the combination of Kuttner, Sasaki and Wong teaches the digital-to-analog converter of claim 1. In addition, Kuttner discloses wherein no further inverter circuit is coupled between the inverter circuit and the capacitive element (Figure 3: 318/320 “inverter”).  

Regarding claims 9 & 12, Kuttner further discloses wherein the at least one of the plurality of digital-to-analog converter cells further comprises: a logic circuit coupled to the inverter circuit (Figure 3: 314/316 “logic device”); Kuttner further discloses, with regard to claim 12, a second logic circuit (Figure 3: 314/316 “logic device”), wherein the logic circuit is configured to: receive the oscillation signal and a (second for claim 12) control signal (Figure 3: 314/316 “LO” & “enable”); and selectively output an inverted oscillation signal based on the control signal, wherein the inverter (a second for claim 12) circuit is configured to generate the inverter signal based on the inverted oscillation signal (Figure 3: 318/320 “inverter”). 

Regarding claim 16, Kuttner also discloses wherein the plurality of digital-to-analog converter cells are identical (Figures 2-3: 208 “cell array”).  

Regarding claim 17, Kuttner also discloses a transmitter, comprising: a digital-to-analog converter according to claim 1; and a synthesizer circuit configured to generate the oscillation signal based on data to be wirelessly transmitted (Figure 1: 106, 112 & 118).  

Regarding claim 18, Kuttner also discloses wherein a frequency of the oscillation signal is at least 100 MHz (Figure 1: 112 & Paragraph 52: impedance and frequency of the DAC are variable).  

Regarding claim 19, Kuttner also discloses a mobile device, comprising: a transmitter according to claim 17 (Figure 1: 106, 112 & 118); a matching circuit coupled to the output node of the digital-to-analog converter, wherein the matching circuit is configured to present a defined inductance to the output node of the digital-to-analog converter (Figure 7: 114’).  

Regarding claim 20, Kuttner also discloses at least one antenna element coupled to the matching circuit (Figure 7: 118’).

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuttner, in view of Sasaki, in view of Wong and in further view of Vilhonen (US 2016/0173269 A1).
 
Regarding claim 10, although the combination of Kuttner, Sasaki and Wong teaches the digital-to-analog converter of claim 9, the combination does not explicitly disclose wherein the logic circuit is a NAND gate. In a related field of endeavor, Vilhonen discloses wherein the logic circuit is a NAND gate (Figure 4: 122a & Paragraph 26: DAC module). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify combination’s DAC to include a NAND as in Vilhonen. One of ordinary skill in the art would be motivated to do so to optimize performance, Paragraph 5.

Allowable Subject Matter
10.	Claims 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633